Calhoon, J.,
delivered the opinion of the court.
The conclusion of the chancellor on the facts should not be disturbed in the main case, or on the report of the commissioner. We think the report of that officer shows nothing of which appellants can complain, but that they may congratulate themselves on the result. Code 1892, § 4230, cannot avail appellants. Klein v. McNamara, 54 Miss., 90; Runnels v. Jackson, 1 How. (Miss.), 358. Nor can code 1892, §4233, *132avail them, because in this case Peterson never parted with the possession of the land. While he was not personally in possession, he was by his tenant, who was known to be such by all parties. Heirmann v. Stricklin, 60 Miss., 234.

Affirmed.